Citation Nr: 0421865	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to increased disability rating for service-
connected low back strain with degenerative disc disease L-1, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas (the RO).   

Procedural History

The veteran served on active duty from August 1975 until 
March 1977.  

The veteran was granted service connection for lumbar strain 
in an August 1977 rating decision; a noncompensable 
disability rating was assigned.  The veteran's disability 
rating was increased to its current 40 percent rating in a 
September 1999 RO rating decision.

In December 2000, the RO received the veteran's claims of 
entitlement to an increase in the disability rating assigned 
for his service-connected lumbar strain, as well as 
entitlement to service connection for PTSD.  The December 
2001 rating decision denied the veteran's claims.  The 
veteran disagreed with the December 2001 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in September 2002.

The veteran presented sworn testimony to the undersigned 
Veterans Law Judge in a February 2004 Travel Board hearing 
held at the RO.  The transcript of this hearing has been 
associated with the veteran's VA claims folder.



Other issues

Included in the veteran's December 2000 claim was a request 
for an increased evaluation for service-connected dysthmia, 
rated at 50 percent disabling.  The increased rating claim 
was denied in the December 2001 rating decision.  In the 
veteran's June 2002 Notice of Disagreement (NOD) he limited 
his disagreement to the denial of his increased rating for 
his low-back disability and denial of service connection for 
PTSD.  Accordingly, the issue of entitlement to an increased 
rating for service-connected dysthymia is not in appellate 
status.

The issue of an increased evaluation for the veteran's 
service-connected lumbar strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The record does not include competent medical evidence 
showing a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  He has made a 
series of contentions concerning the source of his alleged 
PTSD. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary of VA (the Secretary) that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by a January 
2001 and April 2003 letters from the RO and by the RO's June 
2003 supplemental statement of the case (SSOC), of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim and of the particular 
deficiencies in the evidence with respect to his claim.

More significantly, the January 2001 letter sent to the 
veteran specifically referenced the VCAA.  Crucially, the 
veteran was informed by means of the January 2001, April 2003 
and June 2003 correspondence as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  Those documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Additionally, 
the RO sent the veteran a letter in February 2001 advising 
the veteran of specific criteria for making out a claim for 
service-connected PTSD and requesting that the veteran 
provide information to be used to verify his claimed in-
service stressors.  The veteran did not respond to this 
letter.  

The Board notes that, even though the February 2001 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has now expired. 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in December 2001, prior to the 
expiration of the one-year period following the notification 
of the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  Further, the RO provided 
the veteran with a VA psychological examination in March 
2001.  

The Board observes at this juncture that there has been 
somewhat less than full cooperation on the part of the 
veteran in developing evidence pertinent to his claim.  The 
veteran did not reply to the February 2001 request for 
additional evidence concerning an alleged in-service 
stressor.  Other that providing vague and inconsistent verbal 
accounts of alleged stressors, the veteran has not provided 
any information that would enable the RO to verify an alleged 
stressor.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  It is clear from the above, and as will be 
discussed further below, that VA has done its utmost to 
develop the evidence with respect to the veteran's claim.  
Any failure to develop this claim rests with the veteran 
himself.  The Board is of course aware that the veteran 
appears to suffer from a mental disorder.  However, this does 
not excuse his actions or inaction.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a Travel Board hearing in February 2004.  
A transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  With 
regard to the third PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

Factual Background

The veteran reported feelings of depression and worry in the 
medical history given incident to a September 1975 physical 
examination, at the beginning of his enlistment.  The 
veteran's subsequent service medical records are silent as to 
any reference to treatment for  mental health issues.  No 
psychiatric diagnosis was rendered and there were no 
treatment records concerning any such condition.

A VA compensation and pension examination was completed in 
August 1977, shortly after the veteran left the service.  The 
veteran stated that he "did get a little nervous at one 
time, but this was temporary".  No psychiatric diagnosis was 
rendered except for history of alcoholism.  There is no 
pertinent evidence for over two decades thereafter.

A psychiatric examination by VA in January 1999, conducted by 
D.R., M.D. diagnosed the veteran with adjustment disorder 
primarily secondary to chronic pain.  The veteran made no 
report of a service-related cause for his asserted 
depression.  

A February 2000 VA examination conducted by L.B., M.D., 
diagnosed dysthymia secondary to back problems, as well as 
alcoholism in remission.  The veteran reported a number of 
incidents which he claimed were stressful.  These included 
being aboard ship during two typhoons and almost being washed 
overboard; being frightened of bandits while driving through 
the woods at night (although the veteran admitted that 
nothing unusual ever happened); and being involved in a fight 
with another sailor which led to his arrest.  Dr. L.B. noted 
that the veteran had attended two PTSD therapy groups in 1999 
but concluded that a diagnosis of PTSD could not be 
confirmed.  

In a February 2000 rating decision, service connection was 
granted for dysthymia as secondary to the veteran's service-
connected low back disability.

A March 2001 VA examination by A.D., a psychologist, included 
diagnoses of depressive disorder, not otherwise specified, 
personality disorder not otherwise specified and alcohol 
abuse (current usage unclear).  PTSD was not diagnosed.  The 
examination report includes the veteran's reports of 
observing and participating in multiple "barroom brawls" as 
his PTSD stressor.  The examiner noted that the veteran's 
only complained-of PTSD symptom was sleep disturbance [VA 
outpatient treatment records indicate that pain from the 
veteran's service-connected lumbar strain is the source of 
those sleep disturbances].  The examiner also noted that the 
veteran's "presentation and report appear to be designed to 
exaggerate his illnesses."

In the December 2001 RO rating decision which forms the basis 
for this appeal, the RO denied the veteran's claim of 
entitlement to service connection for PTSD because there was 
no diagnosis of PTSD.

During his February 2004 personal hearing, the veteran 
contended, evidently for the first time, that he had been 
bound, drugged and sexually molested during service.   
In response to a question from the undersigned as to whether 
anyone had been court martialed because of this incident, the 
veteran stated that he himself had held responsible for an 
assault on another sailor and had been court martialed 
[hearing transcript, pages 12-14].

Analysis

The veteran has requested service connection for PTSD.  As 
noted elsewhere in this decision, he is currently service 
connected for dysthymia.  

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.

With respect to element (1), it is apparent that the relevant 
evidence is against a finding that the veteran has PTSD.  The 
March 2001 VA examiner concluded that the veteran does not 
have PTSD.  Instead, depressive disorder and alcohol use were 
diagnosed.  In addition to the March 2001 VA examiner's 
specific conclusion that the veteran does not have PTSD, 
February 2000 and January 1999 examiners also failed to 
diagnose PTSD during mental health evaluation examinations.  

The only evidence in the veteran's favor emanates from the 
veteran himself.  To the extent that the veteran contends 
that he has PTSD, it is now well-established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the veteran's 
self-diagnosis of PTSD is entitled to no weight of probative 
value.

In short, there is not of record competent medical evidence 
showing a diagnosis of PTSD.  Therefore, element (1) a 
current diagnosis of PTSD has not been met.  On that basis 
alone, the claim fails.  

With respect to element (2), medical evidence of a causal 
nexus between PTSD and the claimed in-service stressor, 
because there is no diagnosis of PTSD logically there is no 
medical opinion which relates a diagnosis of PTSD to a 
claimed in-service stressor.  [There are of record two nexus 
opinions attributing the veteran's dysthymia to the impact of 
chronic pain from the veteran's service-connected lumbar 
disability; service connection has in fact been granted for 
dysthymia on a secondary basis.]    

With respect to element (3), in-service stressors, the Board 
notes that the veteran does not allege that he has PTSD as a 
result of combat, and indeed his service records show no 
evidence of combat service or exposure.  

The veteran has made a number of vague statements concerning 
in-service stressors.  He has, however, failed to provide a 
written description of his stressors, even after receiving a 
letter in February 2001 from the RO requesting same and 
explaining the need for a verified stressor as part of a 
successful claim for service connection of PTSD.  As noted 
above, just as VA is responsible for assisting the veteran in 
developing his claim, the veteran is responsible for 
assisting VA by providing adequate information for the VA to 
conduct meaningful development.  See Wood, supra.  

Further, to the extent that the veteran has provided verbal 
descriptions of alleged in-service stressors, his 
descriptions of these in-service stressors have been too 
vague, lacking details such as time or specific place, for VA 
to undertake meaningful verification.  In addition to being 
vague, the veteran's contentions surrounding his stressors 
have been inconsistent.  During the March 2001 VA examination 
the veteran provided an account of participation in assaults 
referred to as "barroom brawls" as the stressor events 
leading to PTSD.  In his prior statement in a February 2000 
examination, however, the veteran claimed a series of other 
in-service mental health stressors and claimed participation 
in only one fight, which resulted in criminal charges against 
the veteran himself for his conduct.  During his sworn 
testimony in February 2004 the veteran provided an 
inconsistent story, alleging sexual assault by unnamed 
parties at an unspecified time and place and then indicating 
that he himself had been arrested for assaulting another 
sailor. 

Based on this history, the Board finds the veteran's vague 
accounts of his alleged in-service stressors to be lacking in 
credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); Pond v. West, 12 Vet. App. 341, 345 (1999) [although 
the Board must take into consideration a claimant's 
statements, it may consider whether self-interest may be a 
factor in making such statements].  In short, the Board finds 
the veteran's recent statements, made in connection with his 
claim for monetary benefits from the government, to be 
implausible in the absence of any reference to such alleged 
incidents for many years after his military service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  For these reasons, the Board has determined 
that the recent statements of the veteran concerning in-
service stressors are not credible.  

In short, there is no corroboration of the reported 
stressors, nor can there reasonably be corroboration in light 
of the veteran's vague and inconsistent accounts and his lack 
of cooperation in providing sufficient detail to facilitate 
verification of these stressors.  The Board additionally 
observes that even if the alleged stressors could be 
corroborated, this would be moot since the veteran does not 
carry a current diagnosis of PTSD.  Therefore, further 
development would not provide a basis to grant the veteran's 
claim.  

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The medical evidence of record does not show that the 
veteran has a current diagnosis of PTSD.  The benefit sought 
on appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.  




REMAND

As noted in the Introduction, the veteran's service-connected 
lumbar strain has been assigned a 40 percent disability 
evaluation.  The RO has rated the veteran's disability under 
Diagnostic Codes 5295-5292.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine. See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The veteran has not, 
however, received notice of the changes to Diagnostic Codes 
5292 and 5295 which became effective as of September 26, 
2003.  Before the Board can adjudicate this issue, the 
veteran must be notified of the revised regulations.  Under 
these circumstances, it would potentially be prejudicial to 
the claimant if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

VBA should review the veteran's VA claims folder
 in order to determine if additional evidentiary 
development is necessary (to include scheduling 
a VA examination of the veteran in light of the 
changes in the diagnostic codes pertaining to 
disabilities of the spine) If so, such development 
should be accomplished.  Thereafter, VBA should 
readjudicate the veteran's claim, taking into 
consideration any and all evidence, if any, 
which has been added to the record since its 
last adjudicative action, as well as the recent 
changes to the schedular criteria involving 
Diagnostic Code 5292-5295.  If the benefit sought
on appeal remains denied, the veteran and his 
representative should be provided a Supplemental 
Statement of the Case (SSOC).  The veteran should 
be given an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



